Citation Nr: 1522582	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO. 13-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected prostatitis.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In connection with his appeal the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The most competent and probative evidence reflects that the Veteran's currently diagnosed depression was not caused or aggravated by his service-connected prostatitis nor related to military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in January 2012 satisfied the duty to notify provisions with respect to the service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ specifically identified the issue of service connection for depression on both direct and secondary theories.  The Veteran was assisted at the hearing by his attorney.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Additionally, a VA examination was conducted in January 2012.  The Board finds the examination obtained to be adequate in this case.  The examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and provided an opinion and diagnosis supported by the medical record and adequate rationale.  Moreover, while the Veteran's representative has challenged the adequacy of the examination on the basis of inadequate rationale, the Board is not persuaded.  Rather, the examiner having reviewed the entire medical record opined that the evidence reflects that the Veteran's claimed depression was the result of his post-service motor vehicle accident.  As will be discussed further below the Board finds the examiner's opinion is supported by the evidence of record and is therefore adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).



III. Service Connection - Acquired psychiatric disorder

The Veteran has asserted that his currently diagnosed depression is caused by his service-connected prostatitis.  Alternatively, the Veteran's representative has argued that the Veteran may have posttraumatic stress disorder (PTSD) that is directly related to his in-service chemical accident.

Addressing the claim for service connection under a direct theory of entitlement first, the Board notes that the Veteran has not been diagnosed with PTSD at any point prior to or during the period on appeal.  Further, there is no competent medical evidence linking his current depression directly to service or his in-service injury, or evidence that his depression began during service.  Lastly, the Veteran himself has not asserted that his current psychiatric condition is the result of trauma experienced during service.  Therefore, the Board does not find that service-connection is warranted on a direct theory of entitlement and will instead concentrate the remaining analysis on the secondary theory of entitlement.  In this regard, the Veteran is currently service-connected for chronic prostatitis and has been so during the entire period on appeal.  Further, the January 2012 VA examination report reflects a diagnosis of depression.  However, the competent and probative evidence of record does not support finding that the Veteran's prostatitis has caused or aggravated his depression.

At the 2014 hearing before the undersigned VLJ, the Veteran's representative stated that the Veteran had been in receipt of psychiatric care prior to his 2001 motor vehicle accident and subsequent head trauma.  However, review of these records does not reveal any such treatment related to his prostatitis.  Specifically, the Veteran was seen extensively between 1990 and January 1994 for his prostatitis and heart condition.  In February 1994 a mental hygiene note indicates that the Veteran was mildly depressed due to multiple losses and stressors, however, his prostatitis was not listed as a stressor.  One week later a follow up note reflects that the Veteran had adjusted well, was stable, and no longer required mental health treatment.  Further, while seeking an increased rating for his prostatitis, the Veteran testified before a Decision Review Officer in 1997.  While he explicitly detailed the symptoms associated with his prostatitis he did not mention any psychological problems.  Moreover, when questioned at the 2014 Board hearing about psychological treatment prior to 2001, the Veteran responded that he did not know and that he was hurt very bad in the accident.

Following his 2001 motor vehicle accident, the Veteran sought treatment from several private mental health providers for depression.  In December 2003 he sought care from the VA when his private health insurance lapsed following termination from his teaching position.  A December 2003 VA treatment report reflects that the Veteran reported depression since his motor vehicle accident.  A March 2004 treatment report reflects the Veteran complained of losing his job as a result of his car accident.  He was also frustrated with changes in his mood and level of cognitive functioning as a result of his 2001 accident.  The clinician indicated that he had been depressed since his motor vehicle accident and was presenting with symptoms of depression, poor self-esteem, poor memory, and difficulty making the transition from his past abilities to his current level.  A treatment report from August 2004 reflects that the Veteran experienced a traumatic brain injury in 2001 that has significantly affected his functioning and quality of life.  The Veteran was forced to retire and frequently felt worthless as he no longer worked.  In April 2005 the Veteran again sought treatment and reported that he had been going through a divorce with his wife.  The Veteran was emotionally labile and tearful when relating this news.  A May 2005 treatment report indicated that the Veteran had a mood disorder secondary to his head injury from a July 2001 motor vehicle accident.

In support of his claim the Veteran submitted a private medical opinion in February 2013.  After an interview with the Veteran and review of the claims file the examiner diagnosed the Veteran with chronic depression and opined that his condition appeared to be directly related to his medical difficulties, specifically his erectile dysfunction and chronic prostatitis.  The Veteran also underwent a VA examination in January 2012.  Review of the examination report reveals a diagnosis of depressive disorder NOS.  After an interview and review of the claims file the examiner opined that while the Veteran likely had feelings of anger towards the government for his in-service injury, all of the available evidence indicates that his depression arose as a result of his post-service head trauma.  He went on to note that the Veteran's depression had improved over time and that there was no evidence that it had been permanently aggravated by his service-connected prostatitis.

Based on the evidence described above, the Board finds it less likely than not that the Veteran's depression was caused or aggravated by his prostatitis.  The medical record from 2003 onward reveals that the Veteran reported, and his treating providers concluded, that his depression was the direct result of his motor vehicle accident.  Specifically, the Veteran was frustrated with his diminished functional ability and termination from employment.  Perhaps most probative however is the fact that these treatment notes do not reflect any reports by the Veteran that his depression or mood disorder were linked to his prostatitis.  Further, VA treatment records reflect that his condition had steadily improved.  For instance, while receiving care in September 2010 the Veteran denied symptoms of depression and the clinician noted that his mental health condition was improving.  Treatment records also revealed that his divorce in 2004 likely contributed to his depressive symptoms at the time.

Additionally, the Board does not find the 2013 private examiner's opinion to be probative.  First, the examiner did not address whether or not the Veteran's depression was aggravated by his prostatitis.  Second, he did not discuss the Veteran's traumatic head injury which clearly had a significant and immediate effect on his mental health, or offer any explanation for his conclusion that the depression was related to the prostatitis and erectile dysfunction.  In this regard, the 2012 VA examiner provided only slightly more rationale when he concluded that all of the available evidence indicated that the Veteran's depressive disorder was the result of his motor vehicle accident.  While the examiner did not explicitly identify which records he was referring to, as discussed above, VA treatment records since 2003 reflect that the Veteran was treated for depression and mood disorder which was directly attributable to his motor vehicle accident.  The evidence also supports the VA examiner's conclusion that his prostatitis did not permanently aggravate the Veteran's depression, as his symptoms clearly improved over time.

Lastly, while the Veteran has reported that his depression is the result of his prostatitis, he has not demonstrated the necessary medical expertise required to diagnose a complex mental health disorder such as depression or mood disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As such, his assertions carry little probative value and the weight of the evidence is against his claim.

In sum, the evidence does not support finding that the Veteran's service-connected prostatitis caused or aggravated his currently diagnosed depression.  Further, the evidence does not support finding that the Veteran's depression was caused or otherwise began during service.  In reaching this conclusion the Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected prostatitis, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


